Citation Nr: 1710716	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-00 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for ischemic heart disease (coronary artery disease status post myocardial infarction and coronary artery bypass graft) from August 1, 1991 to May 25, 1998 and from September 1, 1998 to the present. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps from December 1967 to January 1972 and from February 1976 to March 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for ischemic heart disease and assigned an initial 100 percent rating effective March 18, 1991; a 30 percent rating from August 1, 1991; a 100 percent rating from May 26, 1998; and 30 percent from September 1, 1998. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further development under the duty to assist is needed.  See 38 C.F.R. § 3.159 (2016).  The Board's initial review of the evidence reflects there are additional private treatment records which have not been associated the claims file.  

VA treatment records dated in August 2015 show that the Veteran was hospitalized for chest pain at the Fairfield Medical Center and underwent a heart catheterization.  Additional VA records, as well as a March 2016 VA examination report, show the Veteran has been routinely followed by a private physician and/or cardiologist (Dr. Graham) for his heart disability.  In addition, the 2016 VA examiner indicated that the Veteran underwent a catheterization procedure at the Fairfield Medical Center in December 2015.  

The claims file contains records from Dr. Graham through September 2010.  Records from Fairfield Medical Center, to include in-patient care in 2015 and the 2015 heart catheterization results, are not in the file.  These must be obtained.  The file should also be updated with relevant VA treatment records as well.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records since June 2016.

2.  Ask the Veteran to identify any additional private providers who have treated him for his heart disability.  After obtaining any necessary authorization, request any identified outstanding relevant treatment records, to specifically include all relevant records from Fairfield Medical Center, and records from Dr. Graham dated since September 2010.  If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159 (e).

3.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and allow an appropriate period of time to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




